Citation Nr: 0730656	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-00 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Propriety of the severance of service connection for a 
left shoulder disability.

2.  Entitlement to an increased rating for a left elbow 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for an increased rating for a left elbow and 
left shoulder disability.  During the pendency of the appeal, 
the RO severed service connection for a left shoulder 
disability.  As the increased rating the veteran seeks 
includes the disability rating for the left shoulder, the 
propriety of the severance of service connection is in 
appellate status.  In June 2007, the veteran testified before 
the Board at a hearing that was held at the RO.

At his June 2007 hearing before the Board, the veteran raised 
a new claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a left shoulder 
disability, claimed as due to the Department of Veterans' 
Affairs failure to provide post-surgical physical therapy on 
a timely basis.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

The requirements of VA's duties to notify and assist the 
veteran have not been met.  With respect to notice, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  The 
notice should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a).  

A review of the claims folder fails to reveal adequate notice 
from the RO to the appellant with respect to the issue 
regarding the propriety of the severance of service 
connection for a left shoulder disability.  Specifically, the 
veteran has not adequately been notified as to specific 
criteria involved in the severance of service connection or 
for revision of rating decisions based upon clear and 
unmistakable error (CUE).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  

Therefore, a remand is required in order to correct this 
deficiency.  The Board regrets the additional delay that will 
result from this remand, but finds it necessary in order to 
ensure that the appellant has received all notice required by 
law.

With regard to the veteran's claim of entitlement to an 
increased rating for a left elbow disability, the Board finds 
that this claim is inextricably intertwined with the 
veteran's pending claim regarding the propriety of the 
severance of service connection for a left shoulder 
disability, in that the veteran is arguing that his left 
shoulder disability is secondary to his left elbow 
disability, and the resolution of the claim regarding the 
propriety of the severance of service connection might have 
bearing upon the claim for an increased rating.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to defer 
adjudication of the claim on appeal pending the adjudication 
of the inextricably intertwined claim.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter, notifying 
the appellant and his representative of 
any information or evidence not 
previously provided that is necessary 
to dispute the propriety of the 
severance of service connection for a 
left shoulder disability, of what 
information or evidence the appellant 
should provide, and what information or 
evidence VA will attempt to obtain on 
his behalf.  The appellant should 
submit any evidence in his possession 
that is pertinent to the claim.  The 
notice must comply with 38 U.S.C.A. § 
5103(a) and any applicable legal 
precedent.  Allow the appropriate 
period of time for response.  

2.  Then, readjudicate the issues on 
appeal.  If the decision remains 
adverse to the veteran, issue a 
supplemental statement of the case that 
includes the criteria involved in the 
severance of service connection and for 
revision of rating decisions based upon 
clear and unmistakable error and allow 
the appropriate time for response.  
Thereafter, return the case should to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

